 Case 7:18-cv-00174-M-BP Document 45 Filed 09/12/19              Page 1 of 1 PageID 623


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:18-CV-00174-M-BP
                                             §
LARRY CECIL CABELKA, et al.,                 §
                                             §
       Defendants.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that the “Amended Special Appearance by Jacqueline Kay

Latimer Motion to Dismiss” (ECF No. 11) and “Amended Special Appearance by Larry Cabelka

Motion to Dismiss by Estoppel” (ECF No. 12) are DENIED.

       SO ORDERED this 12th day of September, 2019.
